Exhibit Universal Holdings, Inc. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that Universal Holdings, Inc. (“Universal Holdings”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with Universal Holdings, employees may be called upon to provide information to assure that Universal Holdings’ public reports are complete, fair, and understandable. Universal Holdings expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to Universal Holdings’ public disclosure requirements. Universal Holdings’ Finance Department bears a special responsibility for promoting integrity throughout Universal Holdings, with responsibilities to stakeholders both inside and outside of Universal Holdings. The Chief Executive Officer (CEO), Chief Financial Officer (CFO), and Finance Department personnel have a special role both to adhere to the principles of integrity and also to ensure that a culture exists throughout Universal Holdings as a whole that ensures the fair and timely reporting of Universal Holdings’ financial results and conditions. Because of this special role, the CEO, CFO, and all members of
